Title: To James Madison from Rufus King, [ca. 20] July 1803
From: King, Rufus
To: Madison, James



No. 100. Supplement.
Sir
New york [ca. 20] July  1803
I take the Liberty to add a few miscellaneous articles by way of supplement to my last dispatch.
American Seamen
As soon as the war appeared to me unavoidable I thought it advisable to renew the attempt to form an arrangement with the British Government for the protection of our seamen: with this view I had several conferences both with Lord Hawkesbury and Mr. Addington who avowed a sincere disposition to do whatever might be in their power to prevent the dissatisfaction on this subject that had so frequently manifested itself during the late war: with very candid professions, I however found several Objections in discussing the subject, with the first lord of the Admiralty: Lord Hawkesbury having promised to sign any agreement upon the subject that I should conclude with Lord St. Vincent, I endeavoured to qualify and remove the Objections he Offered to our project, & finally, the day before I left London Lord St. Vincent consented to the following Regulations—
1. No seaman, nor sea faring person shall upon the high seas, and without the jurisdiction of either party, be demanded, or taken off any Ship, or vessel, belonging to the Citizens or subjects of one of the Parties, by the public or private armed ships or men of war belonging to, or in the service, of the other party: and strict orders shall be given for the due observance of this Engagement.
2. Each party will prohibit its citizens, or subjects, from clandestinely concealing, or carrying away from the Territories or colonial possessions of the other, any seaman belonging to such other Party.
3. These Regulations shall be in force for five years and no longer.
On parting with his Lordship I engaged to draw up in the form of a convention, and send him these articles in the Course of the Evening, who promised to forward them with his approbation to Lord Hawkesbury. I accordingly prepared and put the Draught to his Lordship, who sent me a letter in the course of the night, stating that on farther Reflexion he was of opinion, that the narrow Seas should be expressly excepted, they having been as his Lordship remarked, immemorially considered to be within the Dominion of Great Britain; that with this correction he had sent the proposed convention to Lord Hawkesbury, who, his Lordship presumed, would not sign it before he should have consulted the judge of the high court of admiralty Sr. William Scott.
As I had supposed from the Tenour of my conferences with Lord St. Vincent that the Doctrine of the mare clausum would not be revived against us on this Occasion, but that England would be content with the limited jurisdiction or Dominion over the Seas adjacent to her Territories, which is assigned by the Law of Nations to other States, I was not a little disappointed on receiving this communication; and after weighing well the nature of the Principle, and the disadvantages of its admission, I concluded to abandon the negotiation rather than to acquiesce in the Doctrine it proposed to establish.
I regret not to have been able to put this Business on a satisfactory footing, knowing as I do its very great importance to both Parties, but I flatter myself that I have not misjudged the interest of our own Country in refusing to sanction a Principle that might be productive of more Extensive Evils than those it was our aim to prevent.
Neutral Flag
As it is possible that another attempt will be made during the present war to establish the Rule, that free bottoms make free Goods, I ought not to omit the Communication of the following annecdote.

Soon after the British armament in march last, Bonaparte sent his aid de camp duroc to Berlin, to announce his determination to occupy Hanover and to close the Elbe against England, in the event of war. The Prussian Cabinet, a thing very rarely done, immediately dispatched a courier with orders to Baron Jacobi the Prussian ambassador at London, to apprize the English Government of the views of france, to express the dissatisfaction with which Prussia had learned them, and to offer to protect Hanover and the north of Germany, provided England would give her consent to the Principle, That free ships should make free Goods. The English Cabinet immediately replied, that the German Empire is bound to protect the Rights of its several members, that Hanover must therefore look to Germany, & not to England for support; and in respect to the proposed Rule that free Ships should make free Goods, that no advantage nor Service, which could be named, would be sufficient to engage England to give it her Sanction. In any circumstances this would be the Opinion of England; in the present instance if I mistake not, the proposition was believed to have come indirectly from Paris.
Colony Trade
In a very late conversation with Mr. Addington respecting the Colony Trade, he insinuated the probability that Events might happen in the course of the present war, alluding as I understood to South America, that would enable England to form with us such commercial arrangements as would be satisfactory. As Mr Addington meant to be obscure, I could only conjecture his meaning, and my inference was, in case of the independence of South America, that the colony system must every where be abandoned: an opinion not peculiar to Mr Addington, but one that is entertained by the Principal members of the late English ministry.
South America
When the preliminaries of the late peace were signed An Expedition fully prepared was in readiness to set sail for the purpose of assisting the Inhabitants of the Province of Caraccas in throwing off their Obedience to Spain. Trinidad was retained by England chiefly with the view of facilitating this Revolt: and if Spain be drawn into the war, which she will be unable to avoid, the Expedition to the Caraccas will be revived. No probable change of the ministry of England will change this intention, for it is known to be the Opinion of the first men of the nation that the secondary Object of the present war, and one that must give England Courage as well as Resources to go on with the Struggle is the entire independence of South America.
Presents to foreign Ministers
After taking my leave of the King, the master of the Ceremonies Sir Stephen Cottrell informed me that it was the usage of the King to make a present in money to the Minister who had taken leave, and that the transaction of this Business belonged to his Office; a similar communication was likewise made to me by the Office for foreign Affairs, which in the Kings name makes a present to all foreign ministers, who have signed Treaties, or conventions, with Great Britain.
My answer in both instances was the same “that as my own Government did not make presents to foreign ministers, and Plenipotentiaries, on like occasions, I did not think my self at Liberty to accept the presents which were offered to me.”
This Explanation at my desire was communicated to the King, and I have reason to know proved entirely satisfactory. With perfect Respect & Esteem I have the honour to be Sir Yr obedt. & faithfl. Srt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); partial Tr, two copies (DLC: Monroe Papers). Conjectural date assigned on the basis of JM’s docket on the RC, “Recd. July 26. 1803,” and the postscript to JM to Jefferson, 26 July 1803. Trs sent to Monroe; section on “South America” in first Tr includes coded passages and Monroe’s interlinear decoding; both Trs docketed by Monroe.



   
   Left blank in RC.



   
   Written in pencil above this section is the notation: “to be put in Mr Monroes cypher.” This paragraph is coded interlinearly.



   
   Written in pencil above this section is the notation: “This last to be omitted.”


